Dear Mayor Roach:
You have requested an opinion of the Attorney General regarding R.S. 33:4699.1, as amended by Act No. 334 of the 2001 Regular Session of the Louisiana Legislature.  You direct our attention to R.S. 33:4699.1(B)(1)(b)(iii) which provides, in pertinent part, the following:
  Notwithstanding any other provision herein to the contrary, all or any portion of the property described in this Item may be used or leased for the development and operation of gaming-related facilities and any other commercial, profit-oriented purpose associated therewith provided that such use is approved by the voters of the city of Lake Charles in the manner set forth in this Subsection.
You specifically ask whether the City of Lake Charles (City) can call  a special election to approve the lease of property pursuant to the above provision without said special election having to be approved by the State Bond Commission (Bond Commission).
Initially, we note that R.S. 33:4699.1(B)(1)(b)(iii) contains no requirement that Bond Commission approval for the special election is necessary.  However, we direct your attention to Article XII, Section 6(C) of the Louisiana Constitution of 1974.  It provides, in pertinent part, the following:
 (C) Gaming, Gambling, or Wagering Referendum Elections. (1)(a) No law authorizing a new form of gaming, gambling, or wagering not specifically authorized by law prior to the effective date of this Paragraph shall be effective nor shall such gaming, gambling, or wagering be licensed or permitted to be conducted in a parish unless a referendum election on a proposition to allow to such gaming, gambling, or wagering is held in the parish and the proposition is approved by a majority of those voting thereon.
  (b)  No form of gaming, gambling, or wagering authorized by law on the effective date hereof shall be licensed or permitted to be conducted in a parish in which it was not heretofore being conducted, except licensed charitable gaming which may be conducted in any parish provided it is conducted in compliance with the law, pursuant to a state license or permit unless a referendum election on a proposition to allow such gaming, gambling, or wagering is held in the parish and the proposition is approved by a majority of those voting thereon.
  (2)  No new license or permit shall be issued for the conducting of riverboat gaming, gambling, or wagering operations or activities at a berth or docking facility in a parish in which such gaming, gambling, or wagering is then being conducted, unless a referendum election on a proposition to allow such additional gaming, gambling, or wagering operations or activities has been held in the parish and the proposition has been approved by a majority of those voting thereon.  In addition, no license or permit regardless of when issued shall be reissued, amended, or replaced to authorize the holder to conduct riverboat gaming, gambling, or wagering operations or activities at a berth or docking facility different from that authorized in the license or permit, unless a referendum election on a proposition to allow such gaming, gambling, or wagering operations or activities has been held in the parish in which the proposed berth or docking facility is located and the proposition has been approved by a majority of those voting thereon.
The effective date of the above provision is October 15, 1996.
We also direct your attention to Article VI, Section 22 of the Louisiana Constitution of 1974 which provides the following:
 § 22. Procedure for Certain Special Elections
    Section 22. When an election is required in a political subdivision under the provisions of this constitution which require submission to the electors of a proposition or question, the election shall be called, conducted, and the returns thereof canvassed, in accordance with the procedures established by the law then in effect pertaining to elections for incurring bonded indebtedness and special taxes relative to local finance, or as may be otherwise provided by law.
As can be gleaned from the above, Article XII, Section 6(C) requires referendum elections on propositions to allow the activities specifically enumerated therein. Further, Article VI, Section 22 mandates that when an election is required in a political subdivision (i.e., the City) under the provisions of the Constitution (e.g., Article XII, Section 6) which requires submission to the electors of a proposition or question, that election must be called, conducted and the returns thereof canvassed, in accordance with the procedures established by law pertaining to elections for the incurring of bonded indebtedness and special taxes relative to local finance.
The procedures established by law pertaining to elections for incurring bonded indebtedness and special taxes relative to local finance are found, in part, in R.S. 39:1410.61:
  Before incurring any debt, holding any election to authorize the incurring of any debt or the levy of any special tax, borrowing any money for any purpose whatsoever, issuing any bonds or other evidences whatever of debt, levying any tax or pledging any tax or revenue or income for the payment of any such bonds or debt, where they are authorized so to do by the constitution and the laws of this state, every such governmental agency of the State of Louisiana named in R.S. 39:1410.60 shall obtain the consent and approval of the commission.  (Emphasis added.)
The term "commission", as it is used in the above statute, refers to the Bond Commission.  Your request does not clearly define the purpose(s) for which the property, in question, will be used.  If the intended use or uses  encompasses any of the purposes enumerated in Article XII, Section 6(C), it is the opinion of this office that any referendum election held to approve said use(s) must be approved by the Bond Commission in accordance with Article VI, Section 22 and R.S. 39:1410.61.
Trusting this adequately responds to your inquiries, I am
Very truly yours,
                                 RICHARD P. IEYOUB Attorney General
                                 By: ____________________________ ROBERT E. HARROUN, III Assistant Attorney General
RPI/REH,3/sfj
DATE RELEASED: August 23, 2001